2019 IL App (2d) 161112
                                  No. 2-16-1112
                           Opinion filed March 26, 2019
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Boone County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 13-CF-276
                                       )
RICARDO A. GARCIA,                     ) Honorable
                                       ) C. Robert Tobin III,
      Defendant-Appellant.             ) Judge, Presiding
____________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices Burke and Spence concurred in the judgment and opinion.

                                            OPINION

¶1     Following a trial in the circuit court of Boone County, a jury found defendant, Ricardo A.

Garcia, guilty of first-degree murder in connection with the shooting death of Giovanni Galicia

(720 ILCS 5/9-1(a)(1), (a)(2), (a)(3) (West 2012)). Defendant was also found guilty of mob

action (720 ILCS 5/25-1(a)(1) (West 2012)). He was found not guilty, however, of the attempted

murders of Jesus Casas and Fermin Estrada. The court sentenced defendant to 35 years in prison

for first-degree murder, to be served consecutively to a 2-year sentence for mob action. On

appeal, defendant challenges the sufficiency of the evidence.        He also argues that certain

examples that the prosecutor used in his closing argument to illustrate the concept of

accountability constituted plain error. For the reasons that follow, we affirm.
2019 IL App (2d) 161112


¶2                                    I. BACKGROUND

¶3     Galicia, Casas, and Estrada were all members of the Sureños 13 street gang. Around

midnight on the evening of November 29-30, 2013, they arrived together at Estrada’s girlfriend’s

apartment at 2019 Lake Shore Drive in Belvidere after a trip to a McDonald’s restaurant. Galicia

was in the driver’s seat of his Chevrolet Impala, Casas sat in the front passenger’s seat, and

Estrada was sitting in the back behind Casas. As they waited near the apartment in the Impala,

Casas and Estrada noticed a Lincoln Navigator driving slowly down Lake Shore Drive. Two

masked men exited from the backseat of the Navigator and approached the Impala while the

Navigator continued to drive slowly. One man proceeded to the driver’s side of the Impala, and

the other went to the passenger’s side. Casas saw the man on the passenger’s side tap a revolver

on the glass, and Estrada noticed that the man on the driver’s side was carrying a black handgun.

After a brief exchange of words between the masked men and the occupants of the Impala, the

man on the driver’s side opened fire, peppering the Impala with bullets. Four of those bullets

struck Galicia, and he was killed by a shot to the head. Neither Casas nor Estrada was injured by

the gunfire. Casas and Estrada then watched as the two men jumped back into the Navigator and

drove away from the scene. Estrada called 911.

¶4     Police officers drove around the area in an attempt to locate the Navigator. Sergeant

Daniel Reid of the Boone County Sheriff’s Office located and began to follow a Navigator,

which turned out to be driven by defendant. Defendant led Reid on a high-speed chase through

Boone and Winnebago Counties. In the course of that pursuit, defendant ignored traffic signals,

jumped a raised median, and at one point accelerated in reverse directly toward Reid’s vehicle.

By the time defendant came to a stop on Perryville Road in Rockford, near the intersection with

Spring Creek Road, his driver’s-side wheels were on rims.           The four occupants of the



                                              -2-
2019 IL App (2d) 161112


Navigator—defendant, Anthony Perez, Ricardo Figueroa, and Cheyanne Patton—then fled on

foot.

¶5      Reid shot defendant in the knee, and defendant was quickly apprehended by a different

officer. The police subsequently apprehended Figueroa, Patton, and eventually Perez. Upon

searching the Navigator, the police found a .40-caliber Glock semiautomatic handgun with an

extended magazine sitting on the driver’s seat. An Illinois State Police firearms examiner

determined that the casings that were found at the scene of the shooting at 2019 Lake Shore

Drive were fired from the Glock. Police also found two masks in the Navigator and a revolver

lying nearby on the street.

¶6      Defendant was charged by indictment with first-degree murder under three different

subsections of the murder statute.       He was also charged with mob action, two counts of

attempted murder, and several offenses that were nol-prossed prior to trial. At defendant’s trial,1

the State introduced evidence that defendant, Perez, Figueroa, and Patton were all members of

the Latin Kings street gang, which had a rivalry with the Sureños 13 street gang. A gang expert,

Sergeant David Dammon of the Belvidere Police Department, testified that members of the

Sureños 13 street gang lived in or around an area of Belvidere that was known as “Little

Mexico.” In her testimony, Patton referred to a “Little Village,” but defendant acknowledges in

his appellant’s brief that this was the area known as Little Mexico (“The evidence is undisputed

that [defendant] drove Perez to ‘Little Village’ (a.k.a. ‘Little Mexico’) and drove Perez away

after the shooting.”). According to the State’s theory at trial, Figueroa was the person who

approached the passenger’s side of Galicia’s Impala, Perez was the shooter on the driver’s side,




        1
            Defendant, Perez, and Figueroa were each tried separately.


                                                 -3-
2019 IL App (2d) 161112


and defendant was criminally responsible for the actions of Figueroa and Perez under principles

of accountability.

¶7     On appeal, defendant does not dispute that the State proved that Perez and Figueroa

committed the offenses of murder and mob action. Instead, defendant argues that the State did

not prove that he was legally accountable for the actions of Perez and Figueroa. We therefore

focus at this point on certain evidence that sheds additional light on the alleged common criminal

design among defendant, Perez, and Figueroa.

¶8     Patton, who testified for the State upon a grant of use immunity and after being

threatened with contempt, testified as follows. On the evening of November 29-30, 2013,

defendant, who was her boyfriend at the time, drove her in his Lincoln Navigator to a house

party on Strawberry Lane in Belvidere. She had been to that house before, and, at some point in

the past, somebody had fired gunshots at her outside of that house. There were a lot of people at

the house on the night of November 29-30, including Figueroa, whom she knew as “Jock,” and a

person whom she knew as “Shadow.” (Shortly after the shooting, Patton identified Perez as

“Shadow” from a police lineup, and an officer also testified at trial that Perez was known on the

streets as “Shadow.”)

¶9     Patton explained that she noticed at the party that Shadow was taking pictures with a

black gun that had an extended clip. At some point that night, Patton decided to leave the house

with defendant in his Navigator to go get cigarettes. Defendant was in the driver’s seat, and she

was in the passenger’s seat. As they were pulling out, a man whom she knew as “Kuete” or

“Daniel” asked them to get beer. Jock and Shadow then got in the back of defendant’s Navigator

and told him to “take them to Little Village.”




                                                 -4-
2019 IL App (2d) 161112


¶ 10     Patton testified that she did not know why Jock and Shadow wanted defendant to drive

them to Little Village.      Asked by the prosecutor what, if any, statements “they” made

(presumably, Jock and Shadow), Patton responded: “He wanted to go get at somebody. I don’t

know.”     She added, “I don’t know—we didn’t know what their intentions were though.”

According to Patton, defendant took Jock and Shadow where they asked him to take them, which

was just a few minutes away from Strawberry Lane. At some point the Navigator came to a stop.

Jock and Shadow then got out and told defendant “[t]o go around the block, like, to drive.”

Defendant then started to go, and Patton heard multiple gunshots “real quick.”

¶ 11     Patton explained that, when Jock and Shadow got back in the Navigator, Shadow said

that he “shot that n*** in the face.” Shadow had a gun in his hand—the same gun that Patton

had seen earlier at the house party. Patton claimed that Jock and Shadow told defendant to drive

and that one of them said to go to Rockford. After defendant drove out of Belvidere, a police car

came up behind them. Jock and Shadow kept telling defendant to drive. According to Patton,

defendant was driving normally when the police had their lights and sirens on. When the

Navigator came to a stop, all of the occupants got out and ran. Patton had outstanding warrants

at the time and was apprehended close by.

¶ 12     On cross-examination, Patton testified that she did not know what time she arrived at the

house party that night, but she said that she was with defendant for most of the time she was

there. After Shadow took pictures with the gun with the extended clip, she saw Shadow again at

the house over the next hours, and he did not have the gun. She and defendant were at the party

for a few hours before they decided to get cigarettes. Both of them were in the Navigator pulling

out when Daniel waved them down and told them that he wanted them to pick up beer from a

Mobil station. As Daniel was talking about getting beer, Jock and Shadow got in the Navigator.



                                               -5-
2019 IL App (2d) 161112


Patton had not heard any discussions between Jock and Shadow before they got in the Navigator.

She did not know what Jock’s and Shadow’s intentions were when they said they wanted to go to

Little Village.

¶ 13    Patton continued on cross-examination to testify that it took a few minutes to go from the

house on Strawberry Lane to Little Village. She figured that they would go to Little Village

first, because it was right by the Mobil where she was going anyway. She did not hear any

discussions about guns during that time, nor did she see any guns. When they got to Little

Village, “somebody” told defendant to stop the Navigator. Defendant did so, and Jock and

Shadow got out and started to walk away. When defendant stopped, Patton did not see anybody

outside on the streets. Jock and Shadow said something about meeting them around the back,

and defendant started to drive away. Defendant drove away at a normal speed, and Patton heard

gunshots very soon thereafter. Then the Navigator stopped, and Jock and Shadow got back in.

Both Patton and defendant were looking around to see what was going on. Shadow was holding

the same gun that she had seen before, but she did not see the gun’s clip. Jock gave defendant

driving directions, and defendant was “a little freaked out.” Prior to getting into the Navigator,

Patton did not hear any discussions about shooting or killing anybody.

¶ 14    On redirect examination, Patton testified that, when the four of them set off for Little

Village that night, she knew that Jock and Shadow wanted “[t]o get at somebody.” However,

she did not think that Jock and Shadow were going to kill somebody. She would not have stayed

in the car if she “thought it was going to be something serious.”

¶ 15    On recross-examination, Patton agreed with defense counsel that “to get at somebody”

could “also mean you’re going to get at them by going and talking to them.” Patton reiterated

that she did not think that Jock and Shadow intended to kill somebody. Defense counsel asked:



                                               -6-
2019 IL App (2d) 161112


“To get at somebody could mean you got to [sic] talk to them about something other—just

something. Getting at them is talking to them; is that fair?” Patton responded in the affirmative.

¶ 16   Upon further redirect examination, Patton acknowledged having told detectives on the

night of the shooting: “yeah, like get at them, and they said one of these b*** if they are

outside.” She had also told police: “pretty much a Mexican,” or words to that effect.

¶ 17   Defendant did not present any evidence. The jury found defendant guilty of murder and

mob action but not guilty of attempted murder. He was sentenced to a total of 37 years in prison.

He appeals.

¶ 18                                      II. ANALYSIS

¶ 19   Defendant challenges the sufficiency of the evidence.         He also argues that certain

examples that the prosecutor used during closing argument constituted plain error.

¶ 20                              A. Sufficiency of the Evidence

¶ 21   Defendant maintains that the State failed to prove that he was legally accountable for the

actions of Perez and Figueroa, because Patton “provided the only evidence on the issue of

accountability and her testimony that Perez and Figueroa wanted to ‘get at somebody’ was not

sufficient to prove that [defendant] had agreed to facilitate any criminal behavior.” In that

respect, defendant insists that the words “get at” could be interpreted in any number of innocent

ways, such that it is impossible to say what they meant here. Defendant also asserts that there

was no testimony showing that he knew that Perez was armed or that Perez intended to commit a

crime. Furthermore, according to defendant, Patton’s testimony even “explicitly refuted the

theory of accountability,” insofar as she testified that she did not know Perez’s intentions or that

Perez was armed and she said that she would not have stayed in the Navigator if she thought that

Perez contemplated something serious. Defendant also emphasizes that the evidence showed



                                               -7-
2019 IL App (2d) 161112


that he was in the process of driving away before the shooting occurred. Although defendant

acknowledges that he facilitated Perez’s exit from the scene of the crime by driving the

Navigator to Rockford, he insists that “simply running from the crime in the same direction as

the perpetrator does not establish accountability.” Defendant argues that he was not guilty of

murder or mob action and that he was shown to be at most an accessory after the fact.

¶ 22   The State responds that the evidence was sufficient to sustain defendant’s convictions of

murder and mob action. The State maintains that, when Perez and Figueroa made it known to

defendant and Patton that they wanted to “get at somebody,” a jury could have found that this

“necessitated some type of force or violence, or meant they wanted to shoot rival gang

members.” According to the State, defendant agreed to “get at somebody” by driving Perez and

Figueroa to Little Village and dropping them off there. By doing so, defendant aided or abetted

them prior to or during the commission of the offenses. The State contends that the evidence

supports defendant’s convictions under a common-design theory.

¶ 23   In his reply brief, defendant suggests that there was no evidence that he actually heard

Perez and Figueroa say that they wanted to “get at” someone.

¶ 24   It is not the appellate court’s function to retry the defendant. People v. Jaimes, 2014 IL

App (2d) 121368, ¶ 25. Instead, when considering a challenge to the sufficiency of the evidence,

“[t]he relevant question is ‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’ ” (Emphasis in original and internal quotation marks omitted.)

Jaimes, 2014 IL App (2d) 121368, ¶ 25 (quoting People v. Collins, 106 Ill. 2d 237, 261 (1985)).

¶ 25   Section 9-1(a) of the Criminal Code of 2012 (Code) provides:




                                               -8-
2019 IL App (2d) 161112


                “(a) A person who kills an individual without lawful justification commits first

         degree murder if, in performing the acts which cause the death:

                       (1) he either intends to kill or do great bodily harm to that individual or

                another, or knows that such acts will cause death to that individual or another; or

                       (2) he knows that such acts create a strong probability of death or great

                bodily harm to that individual or another; or

                       (3) he is attempting or committing a forcible felony other than second

                degree murder.” 720 ILCS 5/9-1(a) (West 2012).

Defendant was convicted under all three subsections of this statute, but he was sentenced only on

the count alleging a violation of subsection (a)(1). Defendant was also convicted of mob action,

which requires “the knowing or reckless use of force or violence disturbing the public peace by 2

or more persons acting together and without authority of law.” 720 ILCS 5/25-1(a)(1) (West

2012).

¶ 26     The State relied on principles of accountability to hold defendant responsible for the

actions of Perez and Figueroa. Section 5-2(c) of the Code provides that a person is legally

accountable for another’s conduct when “either before or during the commission of an offense,

and with the intent to promote or facilitate that commission, he or she solicits, aids, abets, agrees,

or attempts to aid that other person in the planning or commission of the offense.” 720 ILCS

5/5-2(c) (West 2012). The State may prove that a defendant possessed the requisite intent to

promote or facilitate a crime by “present[ing] evidence that either (1) the defendant shared the

criminal intent of the principal, or (2) there was a common criminal design.”              People v.

Fernandez, 2014 IL 115527, ¶ 13.




                                                -9-
2019 IL App (2d) 161112


¶ 27   Pursuant to the common-design rule, “if ‘two or more persons engage in a common

criminal design or agreement, any acts in the furtherance of that common design committed by

one party are considered to be the acts of all parties to the design or agreement and all are

equally responsible for the consequences of the further acts.’ ” Fernandez, 2014 IL 115527, ¶ 13

(quoting In re W.C., 167 Ill. 2d 307, 337 (1995)); see also 720 ILCS 5/5-2(c) (West 2012).

Where a defendant voluntarily attaches himself to a group that is bent on illegal acts and he has

knowledge of the group’s design, this supports an inference that the defendant shared the

common purpose and will sustain the defendant’s conviction for an offense committed by

another member of the group. Fernandez, 2014 IL 115527, ¶ 13. In evaluating whether a

defendant is legally accountable for the actions of another, the trier of fact may consider factors

such as whether the defendant was present during the perpetration of the offense, whether he fled

from the scene, whether he maintained a close affiliation with his companions after the

commission of the crime, and whether he failed to report the crime. Fernandez, 2014 IL 115527,

¶ 17. Active participation in the offense is not required. People v. Taylor, 164 Ill. 2d 131, 140

(1995). Nor is it necessary for the State to prove “[w]ords of agreement” to establish a common

purpose to commit a crime. Taylor, 164 Ill. 2d at 141. To the contrary, “[t]he common design

can be inferred from the circumstances surrounding the perpetration of the unlawful conduct.”

Taylor, 164 Ill. 2d at 141. Nevertheless, the fact that a defendant was present at the scene of a

crime and knew that a crime was being committed, without more, does not establish

accountability. Taylor, 164 Ill. 2d at 140.

¶ 28   The evidence was sufficient to support defendant’s convictions under a common-design

theory. On appeal, defendant does not dispute that Perez and Figueroa participated in Galicia’s

murder and also committed the offense of mob action. The jury was indeed presented with



                                              - 10 -
2019 IL App (2d) 161112


sufficient evidence to conclude that Perez fired numerous shots into the driver’s side of Galicia’s

Impala while Figueroa stood on the other side of the car holding a revolver. See Jaimes, 2014 IL

App (2d) 121368, ¶ 38 (“[T]o obtain a conviction based on accountability, the State must prove

that the principal actually committed the offense.”).

¶ 29   Defendant’s contention that Patton provided the only evidence of accountability is simply

incorrect. There was substantial circumstantial evidence elicited from witnesses other than

Patton justifying a conclusion that defendant, Perez, and Figueroa had a common criminal design

in the early morning hours of November 30, 2013. Sergeant Dammon testified that defendant,

Perez, Figueroa, and Patton belonged to a gang that was a rival of the gang to which Galicia,

Casas, and Estrada belonged. The evidence showed that defendant drove Perez and Figueroa to

rival gang territory on the night of the shooting. Casas and Estrada described how they saw

defendant’s Navigator drive slowly down Lake Shore Drive before the shooting and then leave

the area once the two perpetrators jumped back into the vehicle. Even though defendant did not

keep his Navigator stationary after Perez and Figueroa exited the vehicle, he certainly remained

in the immediate vicinity long enough for Perez and Figueroa to approach Galicia’s Impala,

engage in some conversation with the occupants of that car, fire approximately a dozen shots at

the car, and then run back to the Navigator. It is clear that defendant did not simply drive away

from the scene after dropping off Perez and Figueroa.

¶ 30   Additionally, the testimony of numerous police officers established that defendant fled

with Perez and Figueroa after the shooting. Not only did defendant attempt to evade police by

driving recklessly through two counties, he eventually jumped out of the Navigator with the

other occupants of the vehicle and ran away. According to Sergeant Edward Krieger of the

Boone County Sheriff’s Office, once defendant was apprehended and the police were trying to



                                               - 11 -
2019 IL App (2d) 161112


locate and identify the female who had run from the Navigator, defendant either denied knowing

her name or declined to reveal her name. The police also found the murder weapon on the

driver’s seat of the Navigator, and there were masks in the back of the vehicle. These all were

circumstances that the jury was entitled to consider in assessing defendant’s guilt by

accountability.   See Fernandez, 2014 IL 115527, ¶ 17 (the trier of fact may consider a

defendant’s presence during the perpetration of the offense, his flight from the scene, his

maintenance of a close affiliation with his companions after the commission of the crime, and his

failure to report the crime).

¶ 31    Patton’s testimony provided additional insight regarding defendant’s intentional

participation in a common criminal design. She acknowledged having seen Perez in possession

of a gun with an extended clip earlier that evening. Defendant suggests that there was no

evidence that he knew that Perez was armed. But Patton testified that she was with defendant for

most of the time while they were at the party on Strawberry Lane. The jury thus could have

reasonably inferred that defendant was present when Perez was showing off his weapon hours

before the shooting.

¶ 32    Patton also explained that Perez and Figueroa asked defendant to drive them to Little

Village to “go get at somebody.” She acknowledged having told police something about getting

at “one of these b*** if they are outside,” “pretty much a Mexican.” Defendant’s contention that

he might not have heard these remarks makes little sense, as Perez and/or Figueroa purportedly

made them in defendant’s presence. Defendant indeed drove Perez and Figueroa to Little

Village at their request, which further indicates that defendant heard their comments.

¶ 33    Moreover, although Patton claimed that she did not know exactly what Perez and

Figueroa intended to do in Little Village—i.e., she did not know that they were going to do



                                              - 12 -
2019 IL App (2d) 161112


“something serious”—the jury was entitled to determine which portions of her testimony were

credible and which were not. See People v. Rouse, 2014 IL App (1st) 121462, ¶ 46 (“A trier of

fact is free to accept or reject ‘as much or as little’ of a witness’s testimony as it likes.” (quoting

People v. Logan, 352 Ill. App. 3d 73, 81 (2004))). The jury could have reasonably determined

that Patton was minimizing her own involvement in Perez’s and Figueroa’s illegal activities.

The jury could have also believed that Patton wanted to protect defendant, who was her ex-

boyfriend. For example, she testified that defendant drove normally when the police had their

lights and sirens on, whereas other evidence clearly showed that defendant led police on an

erratic high-speed chase.

¶ 34   Defendant suggests that there is some ambiguity as to what it means to “go get at

somebody.” “To ‘get’ someone means to ‘[p]unish, injure, or kill’ someone, ‘especially as

retribution.’ ” People v. Dye, 2015 IL App (4th) 130799, ¶ 11 (quoting The New Oxford

American Dictionary 712 (2001)). To determine whether the statement conveyed an intent to

commit violence, it is important to consider the context in which the statement was made. See

Dye, 2015 IL App (4th) 130799, ¶ 11 (recognizing that, depending on the context, “ ‘[g]etting’

someone can mean injuring or killing that person” but it could also mean “punishing that person

in a nonviolent way” (emphasis in original)). Where one gang member gave another gang

member, who had been taking pictures with a gun earlier in the evening, a ride to rival gang

territory for the stated purpose of “get[ting] at somebody,” the jury could have reasonably found

that this was an agreement or plan to engage in acts of violence or even murder. Importantly,

even if defendant did not specifically contemplate murder, once he agreed to drive Perez and

Figueroa to Little Village to facilitate their violent criminal activities, he became liable for their

acts in furtherance of that common criminal design. See Fernandez, 2014 IL 115527, ¶ 13; see



                                                - 13 -
2019 IL App (2d) 161112


also People v. Terry, 99 Ill. 2d 508, 515 (1984) (where a group of men conspired to commit

battery and the victim ended up being stabbed to death, all members of the group were

accountable for the murder under the common-design rule).            Although Patton agreed with

defense counsel that “get[ting] at somebody” could mean simply talking to that person, the jury

was not required to conclude that defendant thought that he was taking Perez and Figueroa to

rival gang territory at midnight to promote or facilitate conversation.

¶ 35   Defendant relies on People v. Taylor, 186 Ill. 2d 439 (1999), and People v. Johnson,

2014 IL App (1st) 122459-B, cases where the reviewing courts found that the evidence failed to

support convictions based on accountability. Those cases are distinguishable. In Taylor, it was

“uncontroverted” that the defendant did not know of his passenger’s criminal intentions before

the passenger responded to an unplanned traffic incident by firing his gun. Taylor, 186 Ill. 2d at

447. Our supreme court has since clarified that Taylor was a shared-intent case and was decided

under a rule that does not apply when the State pursues a common-design theory. Fernandez,

2014 IL 115527, ¶ 21. The court in Fernandez also stressed that Taylor involved circumstances

where the defendant “had no idea that any crime was going to be committed, let alone the one

that actually was committed.” (Emphasis in original.) Fernandez, 2014 IL 115527, ¶ 21.

Johnson involved circumstances that were similar to Taylor. Specifically, the court in Johnson

found that there was “no evidence that [the] defendant knew the shooter was armed and planned

to murder the victim, or that [the] defendant intentionally and knowingly acted to facilitate the

murder.” (Emphasis in original.) Johnson, 2014 IL App (1st) 122459-B, ¶ 156. Unlike in

Taylor and Johnson, as explained above, the totality of the evidence here supported a conclusion

that, before or during the commission of the offenses of murder and mob action by Perez and

Figueroa, defendant intentionally promoted or facilitated those offenses by aiding and abetting



                                               - 14 -
2019 IL App (2d) 161112


his fellow gang members. Accordingly, the State proved defendant guilty of those offenses

beyond a reasonable doubt.

¶ 36                                   B. Closing Argument

¶ 37   During closing argument, the prosecutor attempted to illustrate the concept of

accountability with the following two examples:

              “Now, we recognize this concept every day and we probably don’t even think

       about it during lawful activities. For example, if you go to JC Penney’s and you want to

       buy blue jeans and you go into the store and there’s a sales clerk walking by and you stop

       her and say, ‘Excuse me. Where are your blue jeans?’ And she says, ‘Oh, they’re on the

       back wall.’ So you go to the back wall, you pick out your Levis, and you go to the cash

       register and another woman rings you out. Now, the question is who sold you the jeans.

       Was it JC Penney, was it Levi Strauss, was it the salesperson who pointed you to the back

       wall, or the salesperson who took your money? Well, in truth they all are responsible for

       selling you the jeans because they all facilitated the sale.

              We also see this that we don’t need to see an expressed agreement to know that

       there was a plan. Again, if you’re walking along the sidewalk next to a park and you

       watch a car pull up, there’s a parent in the front seat and two children get out and run and

       start playing [in] the park, you know that there was a common plan to go to the park

       between those three people. You know that it existed before they arrived at the park.

       They decided sometime to go to the park. They got in the car and drove to the park. That

       plan existed before they got to that park, and you have no evidence of an expressed

       agreement to go to the park, but you have no problem with the concept that the parents

       are responsible for the children being at the park because they facilitated that transaction.



                                               - 15 -
2019 IL App (2d) 161112


       You don’t need an expressed agreement. You can tell by the circumstances that there

       was an agreement to go to the park.”

Defense counsel did not object to these remarks, and defendant did not include the issue in his

posttrial motion.

¶ 38   Defendant now argues that the prosecutor misstated the law of accountability in multiple

ways. With respect to the JCPenney example, defendant insists that the prosecutor was incorrect

to assert that this scenario was an example of accountability. Specifically, he maintains that

accountability requires “some action to facilitate a criminal endeavor, not just a causal

relationship between the parties and the result.” Defendant also proposes that “[i]t was wrong

for the State to suggest innocent behavior, such as manufacturing or selling jeans, could be the

basis for a conviction under a theory of accountability.” Furthermore, according to defendant, if

everybody in the chain of causation were responsible for a perpetrator’s actions, “then whoever

sold Anthony Perez the jeans he wore on the night of the shooting would be accountable for his

actions.”

¶ 39   Defendant finds additional error with the prosecutor’s park example. Defendant submits

that, although the parent and children in this example indeed shared a common design, they did

not share a common criminal design and therefore would not be legally accountable for one

another’s acts. In other words, the prosecutor erroneously suggested to the jury that merely

driving a person to his or her destination is evidence of accountability. Defendant insists that

there must instead be “evidence of an agreement to commit a criminal act for accountability to

apply, not simply a plan to travel to a particular location.” Defendant also maintains that it was

error for the prosecutor to say that there did not need to be an “expressed agreement.” According

to defendant, “absent some ‘expression’ of an ‘agreement’ to commit a crime, the State cannot



                                              - 16 -
2019 IL App (2d) 161112


prove accountability[,] because there would be no way to prove an agreement that was never

expressed in some fashion.”

¶ 40   Defendant acknowledges that he did not preserve these arguments, but he invokes both

prongs of the plain-error doctrine.

¶ 41   The State responds that the prosecutor did not misstate the law. The State proposes that

the prosecutor merely illustrated to the jury, in common parlance, that “a common design may be

inferred by the surrounding circumstances” and that “words of agreement are not needed [to]

establish a common design.” The State argues that the remarks at issue also showed how the

plan could not be carried out without the participation of all members. The State acknowledges

that neither the JCPenney example nor the park example was of criminal conduct. However, the

State insists that these remarks do not warrant reversal, as the judge instructed the jury that

accountability requires some action to “facilitate the commission of the offense.” The judge also

told the jury that “[n]either opening statements nor closing arguments are evidence and any

statement or argument made by the attorneys which is not based on the evidence should be

disregarded.” The State contends that, even if the remarks were erroneous, they did not amount

to plain error under either prong.

¶ 42   To preserve an issue for appellate review, a defendant must object to the purported error

at trial and raise the issue in a posttrial motion. People v. Sebby, 2017 IL 119445, ¶ 48. Pursuant

to the plain-error doctrine, however, a court of review may excuse a procedural default in two

circumstances:

       “(1) when ‘a clear or obvious error occurred and the evidence is so closely balanced that

       the error alone threatened to tip the scales of justice against the defendant, regardless of

       the seriousness of the error,’ or (2) when ‘a clear or obvious error occurred and that error



                                              - 17 -
2019 IL App (2d) 161112


       is so serious that it affected the fairness of the defendant’s trial and challenged the

       integrity of the judicial process, regardless of the closeness of the evidence.’ ” Sebby,

       2017 IL 119445, ¶ 48 (quoting People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)).

Irrespective of which prong of the plain-error doctrine the defendant invokes, the first step in the

analysis is to determine whether a clear or obvious error occurred at trial. Sebby, 2017 IL

119445, ¶ 49.

¶ 43   We agree with defendant that the prosecutor’s examples, in and of themselves, failed to

provide complete and accurate representations of the law of accountability. Neither scenario

mentioned any sort of criminal activity. Of course, one cannot be held criminally accountable

for another’s actions in the absence of a crime. The examples also failed to illustrate that a

defendant is not accountable for another’s conduct unless the defendant acts with the intention of

promoting or facilitating the commission of an offense. 720 ILCS 5/5-2(c) (West 2012). The

JCPenney example in particular was problematic insofar as the prosecutor implied that

everybody in the causal chain was “responsible” for selling the blue jeans, even though there was

no mention of each individual’s intent to facilitate the sale.

¶ 44   Moreover, the park example did a poor job of illustrating the supposed common plan

among the occupants of the vehicle. The prosecutor asserted that the children, who were of

unspecified ages, must have planned in advance to go to the park simply because their parent

ended up taking them there. That is not necessarily the case. What if the parent did not tell the

children in advance that they were going to the park? What if the parent did not form any plan to

take the children to the park until he or she happened to pass the park on the way to a different

destination? Additionally, as defendant correctly notes, driving a person to a destination does

not in itself make the driver legally accountable for the passenger’s acts.        With that said,



                                                - 18 -
2019 IL App (2d) 161112


defendant’s concerns about the prosecutor’s use of the phrase “expressed agreement” in the park

example are a bit overstated. The prosecutor clearly used this phrase as part of his attempt to

illustrate, albeit through a questionable example, that the State does not need to prove express

words of agreement between codefendants and that the common design may instead be inferred

from the surrounding circumstances. We note that the prosecutor made this point again in the

rebuttal closing argument (“[R]emember, we don’t need to prove words—expressed words.”).

That is a correct proposition of law. See Taylor, 164 Ill. 2d at 141.

¶ 45   Although the State’s examples were inartful, we hold that any error that occurred does

not require reversal pursuant to either prong of the plain-error doctrine. See People v. Euell,

2012 IL App (2d) 101130, ¶ 19 (although a prosecutor made certain improper remarks, the

defendant failed to demonstrate that the error was reversible under the plain-error doctrine).

“Where the defendant claims first-prong plain error, a reviewing court must decide whether the

defendant has shown that the evidence was so closely balanced the error alone severely

threatened to tip the scales of justice.” Sebby, 2017 IL 119445, ¶ 51. To determine whether the

evidence was closely balanced, we “evaluate the totality of the evidence and conduct a

qualitative, commonsense assessment of it within the context of the case.” Sebby, 2017 IL

119445, ¶ 53. This “inquiry involves an assessment of the evidence on the elements of the

charged offense or offenses, along with any evidence regarding the witnesses’ credibility.”

Sebby, 2017 IL 119445, ¶ 53.

¶ 46   The evidence on the issue of defendant’s accountability was not closely balanced. For all

of the reasons explained in the reasonable-doubt section of this opinion, the evidence

overwhelmingly supported a conclusion that, before or during the commission of the offenses of

murder and mob action and with the intent to promote or facilitate the commission of those



                                               - 19 -
2019 IL App (2d) 161112


offenses, defendant aided and abetted Perez and Figueroa by agreeing to be their “wheelman.”

This is not a case, for example, where the outcome depended on a credibility contest among

witnesses who provided materially different but plausible descriptions of the relevant events.

See People v. Montgomery, 2018 IL App (2d) 160541, ¶ 32 (where the State provided ample and

unrefuted evidence of a defendant’s guilt, the evidence was not closely balanced merely because

the defendant identified certain weaknesses in the State’s case).

¶ 47   Under the second prong of the plain-error doctrine, we must determine “whether the

defendant has shown that the error was so serious it affected the fairness of the trial and

challenged the integrity of the judicial process.” Sebby, 2017 IL 119445, ¶ 50. “[O]nly an

extraordinarily serious error will render a proceeding ‘unfair’ ” for purposes of the second prong.

People v. Johnson, 2017 IL App (2d) 141241, ¶ 51. The shortcomings in the prosecutor’s

examples were not so serious as to meet this standard. For one thing, the remarks were isolated,

constituting merely 2 paragraphs of the State’s 60-plus-page closing argument, including the

rebuttal. It is clear from the entirety of the State’s closing argument that its theory was that

defendant had a common criminal design with Perez and Figueroa. That was a proper legal

theory that was supported by the evidence.         Furthermore, defense counsel in his closing

argument specifically informed the jury of some of the problems with the prosecutor’s park

example:

               “Now, when we talk about—when he talks about his analogies, he talks about,

       well, when you go to a park and two kids get out of the car and they run to the park, you

       know there was an agreement to go to the park. Okay. When those kids start getting in a

       fight with somebody else there, the parents did not agree for that fight. The parents did

       not intend for that fight. The parents did not plan for that fight. They are not accountable



                                               - 20 -
2019 IL App (2d) 161112


        for that fight. Merely getting the kids to the park or merely getting these people to this

        area is not accountability. It is not guilty and it is not beyond a reasonable doubt.”

We also note that defendant does not dispute that the jury instructions properly articulated the

law of accountability and were delivered to the jury orally and in writing by the judge.

Considering that (1) the two examples at issue constituted a small portion of the State’s closing

argument, which otherwise reflected a proper legal theory, (2) defense counsel took the

opportunity to explain to the jury the flaws in one of those examples, and (3) the judge properly

instructed the jury, there is no threat that the jury was under any misapprehensions about the

applicable law. See People v. Glasper, 234 Ill. 2d 173, 215 (2009) (where the trial court

properly instructed the jury, our supreme court declined to conclude that a “prosecutor’s

argument about a hypothetical scenario was so prejudicial that the jurors ignored the instructions

and based their decision on a make-believe situation”). Contrary to what defendant suggests, this

was not a situation where cumulative errors “created a pervasive pattern of unfair prejudice to

[his] case.” People v. Blue, 189 Ill. 2d 99, 139 (2000). Nor was this a situation where the jury

was never correctly informed of the essential elements of the offenses. See People v. Ogunsola,

87 Ill. 2d 216, 221-22 (1981). For these reasons, defendant has not demonstrated second-prong

plain error.

¶ 48    Defendant relies on People v. Carbajal, 2013 IL App (2d) 111018, and People v.

Buckley, 282 Ill. App. 3d 81 (1996). In Carbajal, the prosecutor committed multiple errors in

closing argument, including misstating the law pertaining to the State’s shared-intent theory of

accountability. Carbajal, 2013 IL App (2d) 111018, ¶¶ 31-32. In Buckley, the prosecutor

equated recklessness with carelessness during closing argument, thereby misstating the required

mental state of the charged crime. Buckley, 282 Ill. App. 3d at 89. In both cases, the courts



                                                - 21 -
2019 IL App (2d) 161112


found plain error based on the closeness of the evidence. Carbajal, 2013 IL App (2d) 111018,

¶ 46; Buckley, 282 Ill. App. 3d at 88-89. That distinguishes those cases from the matter at bar,

where the evidence was not closely balanced. Although the State’s examples here, in and of

themselves, failed to accurately and completely illustrate the law of accountability, defendant has

not demonstrated plain error under either prong. See People v. Modrowski, 296 Ill. App. 3d 735,

743 (1998) (where a prosecutor misstated the law of accountability in rebuttal closing argument

but the evidence was not close and the circumstances did not support a conclusion that the

defendant was prejudiced by the error, the trial court did not commit plain error by refusing to

give curative instructions or declare a mistrial once the jury began deliberating).

¶ 49   We note that in Carbajal we recognized that defendants face “a substantial burden in

achieving reversal of [their] conviction[s] based upon improper remarks during closing

argument” and that this is especially true where the issue was not preserved and the court must

review the matter for plain error. Carbajal, 2013 IL App (2d) 111018, ¶ 39. If defendant had

preserved his arguments for review, we could find reversible error only if the prosecutor’s

improper remarks were “so substantial that a reasonable jury could have reached a different

verdict” in the absence of the remarks, such that the remarks were “a material factor in

defendant’s conviction.” People v. Meeks, 382 Ill. App. 3d 81, 84 (2008). To assess the

prejudicial impact of improper remarks, courts may consider whether, as here, the judge gave the

jury proper oral and written instructions. See Meeks, 382 Ill. App. 3d at 86; see also Terry, 99

Ill. 2d at 517 (alleged misstatements of the law of accountability during closing arguments were

remedied by proper instructions). For all of the reasons explained above, even if defendant had

preserved his arguments, we would not conclude that the prosecutor’s examples were a material

factor in defendant’s convictions. If we would not have reversed based on a preserved error,



                                               - 22 -
2019 IL App (2d) 161112


defendant certainly has not met his burden to demonstrate plain error. See Euell, 2012 IL App

(2d) 101130, ¶ 22 (“If we do not automatically reverse in light of a preserved misstatement of the

burden of proof, certainly we may not automatically reverse in light of a forfeited one.”

(Emphases in original.)).

¶ 50                                    III. CONCLUSION

¶ 51      For the reasons stated, we affirm the judgment of the circuit court of Boone County. As

part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for this

appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178

(1978).

¶ 52      Affirmed.




                                               - 23 -